                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

       due to the pro se plaintiff’s “neglect” or “fault,” such as failing to provide sufficient
       information to identify or locate the defendant, and the plaintiff fails to remedy the situation
       after being put on notice, dismissal may be appropriate. See Walker, 14 F.3d at 1421-22
       (holding that a prisoner failed to show cause why his claims against a prison official should
       not be dismissed under Rule 4(m) where the prisoner failed to show “that he provided the
       marshal with sufficient information to serve [the defendant]”); see also Puett, 912 F.2d at
       276 (vacating dismissal under Rule 4(m) and remanding for proper service by the U.S.
       Marshal where the record revealed that the lack of timely service “was certainly not due to
       [the plaintiff's] neglect” because “[h]e conscientiously took numerous steps to ensure that
       the defendants would be served”).

               It is Plaintiff’s burden to provide sufficient information to enable the U.S. Marshal to
       serve defendant Park. Plaintiff has not done so, despite being notified of the defective service
       when he was served with a copy of the unexecuted process return in October 2019. He has
       not requested an extension of time to serve defendant Garcia or taken any other steps to
       address or remedy this service defect. Accordingly, the Court ORDERS Plaintiff to show
       cause in writing by March 24, 2020, why this Court should not recommend that this action
       be dismissed without prejudice as to defendant Park for failure to make timely service under
       Rule 4(m). Further, Plaintiff is expressly warned that if he fails to file a timely response
       to this Order, the Court will recommend dismissal of this action for lack of prosecution.




CV-90 (12/02)                             CIVIL MINUTES-GENERAL                 Initials of Deputy Clerk: nb
                                                                                             Page 2 of 2
